DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US 7,619,337) in view of Kummel  (US 6,486,763) and Saito et al. (US 9,165,710). 
Regarding claim 1, Kasai generally teaches the invention of a micro fan, comprising: 
a rotor 21, comprising a magnetic ring 30, a magnetic conduction shield (yoke) 25 and a plurality of blades (vanes) 27, wherein the magnetic conduction shield 25 is disposed between the magnetic ring 30 and the blades 27, and the magnetic conduction shield 25 comprises a shaft 23 (c.4:16-40; Fig.2); and 
a stator 19, comprising a plurality of axial induced coil units (flat coils) 15, 16 and a circuit board 13 (c.3:53-c.4:15), wherein the axial induced coil units 15, 16 are respectively preformed as a plurality of stator magnetic pole units, and are coupled to the circuit board 13 (c.4:7), 
wherein at least one of the axial induced coil units 15, 16 comprises a coil…, a central axis of [the] coil is parallel to the shaft 23 (Fig.2), 
wherein the stator 19 further comprises a bearing 9, and the bearing 9 passes through a center of the circuit board 13, wherein the shaft 23 passes through the bearing 9 (c.3:25-52; c.4:16-18; Fig.2).

    PNG
    media_image1.png
    326
    665
    media_image1.png
    Greyscale


Kasai does not teach the axial induced coil units 15, 16 comprise “[a] non-magnetically-conductive material, the non-magnetically-conductive material is block-shaped and covers at least a portion of the coil…wherein at least one of the axial induced coil units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material, wherein two ends of the coil are exposed; and cutting off the lead frame.”1
But, Kummel teaches axial 2induced coil units in the form of inductive components intended to be installed on a printed circuit comprising a winding (coil) 4 installed on a grid 21 and overmolded with a block of insulating material to form a body 1 (abstract; c.4:61-c.5:25; Figs.5-8). The insulating material body 1 comprises a 8non-magnetically-conductive material such as thermosetting epoxy resin (c.2:41-46), is block-shaped and covers at least a portion of 10the coil 4 (i.e., lateral sections 11, c.5:9-16; Figs.6-8). Kummel’s insulation material, e.g. thermosetting epoxy resin, overmolded directly on the coil and the connections provides high mechanical strength, good dissipation of the losses generated by passing the current through the winding and good sealing (c.2:41-45). Further, with regard to the product-by-process limitations, to the extent these are given patentable weight, Kummel teaches preforming the axial induced coil units by the following 12steps: 13forming the coil 4 (c.4:45-60); 14putting the coil 4 on a lead frame 21 (c.4:61-63); 15covering the coil and a portion of the lead frame with the non-16magnetically-conductive material 1 (c.5:9-16); and 17cutting off the lead frame (c.5:25; Figs.5-8). This process enables the units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips (c.3:43-47).

    PNG
    media_image2.png
    379
    303
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    546
    385
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date to modify Kasai and provide the axial induced coil units with a 8non-magnetically-conductive material, the non-magnetically-9conductive material being block-shaped and covering at least a portion of 10the coil, and at least one of the axial induced coil units made by the following 12steps: 13forming the coil; 14putting the coil on a lead frame; 15covering the coil and a portion of the lead frame with the non- 16magnetically-conductive material; and 17cutting off the lead frame, since Kummel teaches this would have been desirable to provide high mechanical strength, good dissipation of the losses generated by passing the current through the winding and good sealing, and would have enabled the units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips. 
Further, regarding the feature “wherein two 5ends of the coil are exposed,” Saito teaches a surface-mount inductor comprising an air-core coil 1 covered with an encapsulating material 7 wherein two ends 1a of the coil are exposed, to thereby allow them to be located at an outermost position to connect with external electrodes 8 (abstract; c.4:50-62; Figs.1-7).  
 
    PNG
    media_image4.png
    228
    300
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date to further modify Kasai and Kummel and provide two 5ends of the coil exposed since Saito teaches this would have allowed the coil ends to connect with external electrodes. 
Regarding claim 2, in the combination, in particular Kummel, at least one pin (connecting lug) 2 of at least one 2of the axial induced coil units 4 is formed by the lead frame 21 (c.5:25-27; Figs.1&5). 
Regarding claim 7, in the combination, in particular Kummel, 1the axial 2induced coil unit is mounted to the circuit board by surface mount technology (Kummel c.1:66-c.2:4). Similarly, Saito’s coil is surface-mounted (abstract; c.1:10-15). 
Regarding claim 8, in the combination, in particular Kummel, 1the axial 2induced coil is attached to the lead frame by glue (adhesive spots) 23 (Kummel c.5:7-8).
Claims 1-2 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Kakehashi et al. (US 7,394,340).
As noted in the preceding grounds of rejection, Kasai generally teaches a micro fan with all the features of claim 1 except for the axial induced coil units 15, 16 comprising “[a] non-magnetically-conductive material, the non-magnetically-conductive material is block-shaped and covers at least a portion of the coil…wherein at least one of the axial induced coil units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material, wherein two ends of the coil are exposed; and cutting off the lead frame.”
But, Kakehashi teaches an electromagnetic device and method of making thereof comprising coil windings 1, 2 with ends (e.g., 1L & 1R) connected to corresponding terminals 6 of a lead frame 60A and overmolded by insertion-molding with a block-shaped, non-magnetically conductive insulating material (e.g., thermoset resin or thermoplastic) 5B that covers at least a portion of the coil (c.23:53-c.24:55; Figs.55-57a). Further, the two ends of the coils (i.e., terminals 6) are exposed to the outside, so that the coil is almost thoroughly protected by the thermoplastic resin except its terminals and can thus be improved in the insulation distance and the moisture-proof function (c.24:44-46).  

    PNG
    media_image5.png
    358
    467
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    393
    473
    media_image6.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Kasai and provide the axial induced coil units with a 8non-magnetically-conductive material, the non-magnetically-9conductive material being block-shaped and covering at least a portion of 10the coil “wherein at least one of the axial induced coil units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material, wherein two ends of the coil are exposed; and cutting off the lead frame” since Kakehashi teaches this would have almost thoroughly protected the coil and improved the insulation distance and  moisture-proofing functions.  
Regarding claim 2, in the combination, in particular Kakehashi, at least one pin (terminal) 6 of at least one 2of the coil units 1, 2 is formed by the lead frame (c.24:8-12; Figs.55&56a). 
 Regarding claim 9, in the combination, in particular Kakehashi, the non-magnetically conductive material 5B is insertion molded as a block (Fig.57a) such that it has no opening which would align with the center of the coils of Kasai. 
Claims 1-2 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Kummel and Inaba (US Pat.Pub.2014/016819).
As noted above, Kasai generally teaches a micro fan with all the features of claim 1 except for the axial induced coil units 15, 16 comprising “[a] non-magnetically-conductive material, the non-magnetically-conductive material is block-shaped and covers at least a portion of the coil…wherein at least one of the axial induced coil units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material, wherein two ends of the coil are exposed; and cutting off the lead frame.”
But, Kummel teaches axial 2induced coil units in the form of inductive components intended to be installed on a printed circuit comprising a winding (coil) 4 installed on a grid 21 and overmolded with a block of insulating material to form a body 1 (abstract; c.4:61-c.5:25; Figs.5-8). The insulating material body 1 comprises a 8non-magnetically-conductive material such as thermosetting epoxy resin (c.2:41-46), is block-shaped and covers at least a portion of 10the coil 4 (i.e., lateral sections 11, c.5:9-16; Figs.6-8). Kummel’s insulation material, e.g. thermosetting epoxy resin, overmolded directly on the coil and the connections provides high mechanical strength, good dissipation of the losses generated by passing the current through the winding and good sealing (c.2:41-45). Further, with regard to the product-by-process limitations, to the extent these are given patentable weight, Kummel teaches preforming the axial induced coil units by the following 12steps: 13forming the coil 4 (c.4:45-60); 14putting the coil 4 on a lead frame 21 (c.4:61-63); 15covering the coil and a portion of the lead frame with the non-16magnetically-conductive material 1 (c.5:9-16); and 17cutting off the lead frame (c.5:25; Figs.5-8). This process enables the units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips (c.3:43-47).
It would have been obvious before the effective filing date to modify Kasai and provide the axial induced coil units with a 8non-magnetically-conductive material, the non-magnetically-9conductive material being block-shaped and covering at least a portion of 10the coil, and at least one of the axial induced coil units made by the following 12steps: 13forming the coil; 14putting the coil on a lead frame…15and 17cutting off the lead frame, since Kummel teaches this would have been desirable to provide high mechanical strength, good dissipation of the losses generated by passing the current through the winding and good sealing, and would have enabled the units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips. 
 Further, regarding the feature of “wherein two ends of the coil are exposed”, Inaba teaches a coil unit 2 covered in a block-shaped resin mold portion 2A and including two coil ends which are exposed outside of the resin mold portion to simplify the outer shape of the resin mold portion, make molding easier and reduce size (¶[0049]; Fig.1).  

    PNG
    media_image7.png
    241
    341
    media_image7.png
    Greyscale

Thus, it would have further been obvious before the effective filing date to modify Kamai and Kummel and expose the two ends of the coil since Inaba teaches this would have 
simplified the outer shape of the resin mold portion, made molding easier and reduced size.
Regarding claim 2, in the combination, in particular Kummel, at least one pin (connecting lug) 2 of at least one 2of the axial induced coil units 4 is formed by the lead frame 21 (c.5:25-27; Figs.1&5). 
Regarding claim 7, in the combination, in particular Kummel, 1the axial 2induced coil unit is mounted to the circuit board by surface mount technology (Kummel c.1:66-c.2:4). Similarly, Inaba’s coil is installed on a surface of an installation target such as a cooling table (¶[0038]). 
Regarding claim 8, in the combination, in particular Kummel, 1the axial 2induced coil is attached to the lead frame by glue (adhesive spots) 23 (Kummel c.5:7-8).
Claims 1-2 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. (US 7,474,032) in view of Kummel  (US 6,486,763) and Saito et al. (US 9,165,710). 
Regarding claim 1, Horng generally teaches the invention of a micro fan, comprising: 
a rotor (impeller) 3, comprising a magnetic ring (magnet sheet) 4, a magnetic conduction shield (annular supporting plate 32 comprising iron, to which magnet is coupled via magnetic force, c.5:25-32) and a plurality of blades (vanes) 34, wherein the magnetic conduction shield 32 is disposed between the magnetic ring 4 and the blades 34, and the magnetic conduction shield 32 comprises a shaft 2 (Figs.2-3&5); and 
a stator (base plate) 1, comprising a plurality of axial induced coil units (stator coils) 12 and a circuit board 15 (c.6:19), wherein the axial induced coil units 12 are respectively preformed as a plurality of stator magnetic pole units, and are coupled to the circuit board 15 (Fig.3), 
wherein at least one of the axial induced coil units 12 comprises a coil 12…, a central axis of [the] coil 12 is parallel to the shaft 2 (Fig.1), 
wherein the stator 19 further comprises a bearing 9, and the bearing 9 passes through a center of the circuit board 13, wherein the shaft 23 passes through the bearing 9 (c.3:25-52; c.4:16-18; Fig.2).

    PNG
    media_image8.png
    332
    567
    media_image8.png
    Greyscale

Horng does not teach the axial induced coil units 12 comprise “[a] non-magnetically-conductive material, the non-magnetically-conductive material is block-shaped and covers at least a portion of the coil…wherein at least one of the axial induced coil units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material, wherein two ends of the coil are exposed; and cutting off the lead frame.”2
But, Kummel teaches axial 2induced coil units in the form of inductive components intended to be installed on a printed circuit comprising a winding (coil) 4 installed on a grid 21 and overmolded with a block of insulating material to form a body 1 (abstract; c.4:61-c.5:25; Figs.5-8). The insulating material body 1 comprises a 8non-magnetically-conductive material such as thermosetting epoxy resin (c.2:41-46), is block-shaped and covers at least a portion of 10the coil 4 (i.e., lateral sections 11, c.5:9-16; Figs.6-8). Kummel’s insulation material, e.g. thermosetting epoxy resin, overmolded directly on the coil and the connections provides high mechanical strength, good dissipation of the losses generated by passing the current through the winding and good sealing (c.2:41-45). Further, with regard to the product-by-process limitations, to the extent these are given patentable weight, Kummel teaches preforming the axial induced coil units by the following 12steps: 13forming the coil 4 (c.4:45-60); 14putting the coil 4 on a lead frame 21 (c.4:61-63); 15covering the coil and a portion of the lead frame with the non-16magnetically-conductive material 1 (c.5:9-16); and 17cutting off the lead frame (c.5:25; Figs.5-8). This process enables the units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips (c.3:43-47).

    PNG
    media_image2.png
    379
    303
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    546
    385
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date to modify Horng and provide the axial induced coil units with a 8non-magnetically-conductive material, the non-magnetically-9conductive material being block-shaped and covering at least a portion of 10the coil, and at least one of the axial induced coil units made by the following 12steps: 13forming the coil; 14putting the coil on a lead frame; 15covering the coil and a portion of the lead frame with the non- 16magnetically-conductive material; and 17cutting off the lead frame, since Kummel teaches this would have been desirable to provide high mechanical strength, good dissipation of the losses generated by passing the current through the winding and good sealing, and would have enabled the units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips. 
Further, regarding the feature “wherein two 5ends of the coil are exposed,” Saito teaches a surface-mount inductor comprising an air-core coil 1 covered with an encapsulating material 7 wherein two ends 1a of the coil are exposed, to thereby allow them to be located at an outermost position to connect with external electrodes 8 (abstract; c.4:50-62; Figs.1-7).  
 
    PNG
    media_image4.png
    228
    300
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date to further modify Horng and Kummel and provide two 5ends of the coil exposed since Saito teaches this would have allowed the coil ends to connect with external electrodes. 
Regarding claim 2, in the combination, in particular Kummel, at least one pin (connecting lug) 2 of at least one 2of the axial induced coil units 4 is formed by the lead frame 21 (c.5:25-27; Figs.1&5). 
Regarding claim 7, in the combination, in particular Kummel, 1the axial 2induced coil unit is mounted to the circuit board by surface mount technology (Kummel c.1:66-c.2:4). Similarly, Saito’s coil is surface-mounted (abstract; c.1:10-15). 
Regarding claim 8, in the combination, in particular Kummel, 1the axial 2induced coil is attached to the lead frame by glue (adhesive spots) 23 (Kummel c.5:7-8).
Claims 1-2 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horng in view of Kakehashi et al. (US 7,394,340).
As noted in the preceding grounds of rejection, Horng generally teaches a micro fan with all the features of claim 1 except for the axial induced coil units 12 comprising “[a] non-magnetically-conductive material, the non-magnetically-conductive material is block-shaped and covers at least a portion of the coil…wherein at least one of the axial induced coil units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material, wherein two ends of the coil are exposed; and cutting off the lead frame.”
But, Kakehashi teaches an electromagnetic device and method of making thereof comprising coil windings 1, 2 with ends (e.g., 1L & 1R) connected to corresponding terminals 6 of a lead frame 60A and overmolded by insertion-molding with a block-shaped, non-magnetically conductive insulating material (e.g., thermoset resin or thermoplastic) 5B that covers at least a portion of the coil (c.23:53-c.24:55; Figs.55-57a). Further, the two ends of the coils (i.e., terminals 6) are exposed to the outside, so that the coil is almost thoroughly protected by the thermoplastic resin except its terminals and can thus be improved in the insulation distance and the moisture-proof function (c.24:44-46).  

    PNG
    media_image5.png
    358
    467
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    393
    473
    media_image6.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Horng and provide the axial induced coil units with a 8non-magnetically-conductive material, the non-magnetically-9conductive material being block-shaped and covering at least a portion of 10the coil “wherein at least one of the axial induced coil units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material, wherein two ends of the coil are exposed; and cutting off the lead frame” since Kakehashi teaches this would have almost thoroughly protected the coil and improved the insulation distance and  moisture-proofing functions.  
Regarding claim 2, in the combination, in particular Kakehashi, at least one pin (terminal) 6 of at least one 2of the coil units 1, 2 is formed by the lead frame (c.24:8-12; Figs.55&56a). 
 Regarding claim 9, in the combination, in particular Kakehashi, the non-magnetically conductive material 5B is insertion molded as a block (Fig.57a) such that it has no opening which would align with the center of the coils of Kasai. 
Claims 1-2 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horng in view of Kummel and Inaba (US Pat.Pub.2014/016819).
As noted above, Horng generally teaches a micro fan with all the features of claim 1 except for the axial induced coil units 12 comprising “[a] non-magnetically-conductive material, the non-magnetically-conductive material is block-shaped and covers at least a portion of the coil…wherein at least one of the axial induced coil units is made by the following steps: forming the coil; putting the coil on a lead frame; covering the coil and a portion of the lead frame with the non-magnetically-conductive material, wherein two ends of the coil are exposed; and cutting off the lead frame.”
But, Kummel teaches axial 2induced coil units in the form of inductive components intended to be installed on a printed circuit comprising a winding (coil) 4 installed on a grid 21 and overmolded with a block of insulating material to form a body 1 (abstract; c.4:61-c.5:25; Figs.5-8). The insulating material body 1 comprises a 8non-magnetically-conductive material such as thermosetting epoxy resin (c.2:41-46), is block-shaped and covers at least a portion of 10the coil 4 (i.e., lateral sections 11, c.5:9-16; Figs.6-8). Kummel’s insulation material, e.g. thermosetting epoxy resin, overmolded directly on the coil and the connections provides high mechanical strength, good dissipation of the losses generated by passing the current through the winding and good sealing (c.2:41-45). Further, with regard to the product-by-process limitations, to the extent these are given patentable weight, Kummel teaches preforming the axial induced coil units by the following 12steps: 13forming the coil 4 (c.4:45-60); 14putting the coil 4 on a lead frame 21 (c.4:61-63); 15covering the coil and a portion of the lead frame with the non-16magnetically-conductive material 1 (c.5:9-16); and 17cutting off the lead frame (c.5:25; Figs.5-8). This process enables the units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips (c.3:43-47).
It would have been obvious before the effective filing date to modify Kasai and provide the axial induced coil units with a 8non-magnetically-conductive material, the non-magnetically-9conductive material being block-shaped and covering at least a portion of 10the coil, and at least one of the axial induced coil units made by the following 12steps: 13forming the coil; 14putting the coil on a lead frame…15and 17cutting off the lead frame, since Kummel teaches this would have been desirable to provide high mechanical strength, good dissipation of the losses generated by passing the current through the winding and good sealing, and would have enabled the units to be packed in strips for use by automatic installation machines, their flattened format and their low weight authorizing automatic installation by suction or by grips. 
 Further, regarding the feature of “wherein two ends of the coil are exposed”, Inaba teaches a coil unit 2 covered in a block-shaped resin mold portion 2A and including two coil ends which are exposed outside of the resin mold portion to simplify the outer shape of the resin mold portion, make molding easier and reduce size (¶[0049]; Fig.1).  

    PNG
    media_image7.png
    241
    341
    media_image7.png
    Greyscale

Thus, it would have further been obvious before the effective filing date to modify Horng and Kummel and expose the two ends of the coil since Inaba teaches this would have 
simplified the outer shape of the resin mold portion, made molding easier and reduced size.
Regarding claim 2, in the combination, in particular Kummel, at least one pin (connecting lug) 2 of at least one 2of the axial induced coil units 4 is formed by the lead frame 21 (c.5:25-27; Figs.1&5). 
Regarding claim 7, in the combination, in particular Kummel, 1the axial 2induced coil unit is mounted to the circuit board by surface mount technology (Kummel c.1:66-c.2:4). Similarly, Inaba’s coil is installed on a surface of an installation target such as a cooling table (¶[0038]). 
Regarding claim 8, in the combination, in particular Kummel, 1the axial 2induced coil is attached to the lead frame by glue (adhesive spots) 23 (Kummel c.5:7-8).
 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.  Specifically, regarding the features added to claim 1 directed to a rotor comprising “a magnetic ring, a magnetic conduction shield and a plurality of blades, wherein the magnetic conduction shield is disposed between the magnetic ring and the blades, and the magnetic conduction shield comprises a shaft…wherein the stator further comprises a bearing, and the bearing passes through a center of the circuit board, wherein the shaft passes through the bearing”, as noted in the grounds of rejection above, Kasai and Horng each teaches these features.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Per MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product.
        2 Per MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product.